 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
INTELIMAX MEDIA INC.


SHARE OPTION PLAN
(the “Plan”)


Dated for Reference October 21, 2011


ARTICLE 1
PURPOSE AND INTERPRETATION


Purpose


1.1
The purpose of this Plan will be to advance the interests of Intelimax Media
Inc. (the “Company”) by encouraging equity participation in the Company through
the acquisition of common shares (the “Shares”) of the Company.  It is the
intention of the Company that this Plan will at all times be in compliance with
the policies (the “CSNX Policies”) of the Canadian National Stock Exchange
(“CNSX”) and any inconsistencies between this Plan and the CNSX Policies,
whether due to inadvertence or changes in the CNSX Policies, will be resolved in
favour of the CNSX Policies.





Definitions


2.1           In this Plan:


 
“Affiliate” means a company that is a parent or subsidiary of the Company, or
that is controlled by the same entity as the Company;



“Associate” has the meaning assigned by the Securities Act;


 
“Board” means the board of directors of the Company or any committee thereof
duly empowered or authorized to grant options under this Plan;



“CNSX” means the Canadian National Stock Exchange;


“CNSX Policies” means the rules and policies of the CNSX, as amended from time
to time;


 
“Company” means Intelimax Media Inc. and includes, unless the context otherwise
requires, all of its subsidiaries of affiliates and successors according to law;



 
“Consultant” means an individual or Consultant Company, other than an Employee,
Officer or Director that:



 
(i)
provides on an ongoing bona fide basis, consulting, technical, managerial or
like services to the Company or an Affiliate of the Company;



 
(ii)
in the reasonable opinion of the Company, spends or will spend a significant
amount of time and attention on the business and affairs of the Company or an
Affiliate of the Company; and



 
(iii)
has a relationship with the Company or an Affiliate that enables the individual
or Consultant Company to be knowledgeable about the business and affairs of the
Company;

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
“Consultant Company” means for an individual consultant, a company or
partnership of which the Person is an employee, shareholder or partner;



 
“Directors” means the directors of the Company as may be elected from time to
time;



“Effective Date” for an Option means the date of grant of the Option by the
Board;


“Employee” means:


 
(i)
an individual who is considered an employee under the Income Tax Act (i.e., for
whom income tax, employment insurance and CPP deductions must be made at
source);



 
(ii)
an individual who works full-time for the Company or its subsidiary providing
services normally provided by an employee and who is subject to the same control
and direction by the Company over the details and methods of work as an employee
of the Company, but for whom income tax deductions are not made at source; or



 
(iii)
an individual who works for the Company or its subsidiary on a continuing and
regular basis for a minimum amount of time per week providing services normally
provided by an employee and who is subject to the same control and direction by
the Company over the details and methods of work as an employee of the Company,
but for whom income tax deductions need not be made at source;



 
“Exercise Price” means the amount payable per Optioned Share on the exercise of
an Option, as specified in the Option Commitment relating to such Option and as
determined in accordance with the terms of this Plan;



 
“Expiry Date” means the day on which an Option lapses as specified in the Option
Commitment relating to such Option or in accordance with the terms of this Plan;



 
“Listed Shares” means the number of issued and outstanding Shares of the Company
that have been accepted for listing on the CNSX, but excluding dilutive
securities not yet converted into Listed Shares;



 
“Management Company Employee” means an individual employed by another Person
providing management services to the Company which are required for the ongoing
successful operation of the business enterprise of the Company;



“Officer” means a duly appointed executive officer of the Company;


 
“Option” means the right granted under this Plan to a Service Provider to
purchase Optioned Shares;



 
“Option Commitment” means the notice of grant of an Option delivered by the
Company to a Service Provider and substantially in the form of Schedule “A” (as
to an Option without vesting provisions) or Schedule “B” (as to an Option with
vesting provisions) attached hereto;



 
“Optioned Shares” means Shares that may be issued in the future to a Service
Provider upon the exercise of an Option;

 
 
 
 

--------------------------------------------------------------------------------

 

 
“Optionee” means the recipient of an Option granted under this Plan;


“Person” means a company or an individual;


 
“Plan” means this Share Option Plan, the terms of which are set out herein or as
may be amended;



 
“Regulatory Approval” means the approval of the CNSX and any other securities
regulatory authority that may have lawful jurisdiction over this Plan and any
Options granted under this Plan;



 
“Securities Act” means the Securities Act, R.S.B.C. 1996, c.418, as amended from
time to time;



 
“Service Provider” means a Person who is a bona fide Director, Officer,
Employee, Management Company Employee or Consultant, and also includes a
company, of which 100% of the share capital is beneficially owned by one or more
Service Providers; and



 
“Shares” means the common shares of the Company.





ARTICLE 2
SHARE OPTION PLAN


Establishment of Share Option Plan


2.1
There is hereby established this Plan to recognize contributions made by Service
Providers and to create an incentive for their continuing assistance to the
Company and its Affiliates.





Shares Issuable under the Plan


2.2
Subject to CNSX Policies, the aggregate number of Optioned Shares that may be
issuable pursuant to Options granted under this Plan will not exceed 10% of the
number of issued Shares of the Company at the time of the granting of Options
under the Plan.





Eligibility


2.3
Options to purchase Optioned Shares may be granted under this Plan to Service
Providers from time to time by the Board.





Options Granted Under this Plan


2.4
All Options granted under this Plan will be evidenced by an Option Commitment
substantially in the forms attached hereto as Schedule “A” or Schedule “B”,
showing the number of Optioned Shares, the term of the Option, the Exercise
Price and a reference to vesting terms, if any.



2.5
Subject to specific variations approved by the Board, all terms and conditions
set out in this Plan will be deemed to be incorporated into and form part of an
Option Commitment made hereunder.

 

 
 
 

--------------------------------------------------------------------------------

 


Options Not Exercised


2.6
In the event an Option granted under this Plan expires unexercised or is
terminated by reason of dismissal of the Optionee for cause or is otherwise
lawfully cancelled prior to exercise of the Option, the Optioned Shares that
were issuable thereunder will be returned to the Plan and will be eligible for
re-issue.





Powers of the Board


2.7
The Board will be responsible for the general administration of this Plan and
the proper execution of its provisions, the interpretation of this Plan and the
determination of all questions arising hereunder.  Without limiting the
generality of the foregoing, the Board has the power to:



(a)           allot Shares for issuance in connection with the exercise of
Options;


(b)           grant Options under this Plan;


 
(c)
subject to Regulatory Approval, amend, suspend, terminate or discontinue this
Plan, or revoke or alter any action taken in connection therewith, except that
no general amendment or suspension of this Plan will, without the written
consent of all Optionees, alter or impair any Option previously granted under
this Plan unless as a result of a change in CNSX Policies; and



 
(d)
delegate all or such portion of its powers under this Plan as it may determine
to one or more committees of the Board, either indefinitely or for such period
of time as it may specify, and thereafter each such committee may exercise the
powers and discharge the duties of the Board in respect of this Plan so
delegated to the same extent as the Board is hereby authorized so to do.; and



 
(e)
may in its sole discretion amend this Plan (except for previously granted and
outstanding Options), pursuant to paragraph 5.8.





ARTICLE 3
TERMS AND CONDITIONS OF OPTIONS


Exercise Price


3.1
The Exercise Price of an Option will be set by the Board at the time such Option
is granted under this Plan, and, unless otherwise permitted under CNSX Policies,
cannot be less than the greater of the closing market price of the Listed Shares
on (a) the trading day immediately prior to the date of grant of the Option; and
(b) the date of grant of the Option.





Term of Option


3.2
An Option can be exercisable for a maximum of five (5) years from the Effective
Date.



3.3
Subject to paragraph 3.2, the term of an Option will be set by the Board at the
time such Option is granted under this Plan.

 

 
 
 

--------------------------------------------------------------------------------

 


Option Amendment


3.4
Unless otherwise permitted under CNSX Policies, the terms of an Option may not
be amended after the Option is granted.





Vesting of Options


3.5
Vesting of Options is at the discretion of the Board and will generally be
subject to:



 
(a)
the Service Provider remaining employed by or continuing to provide services to
the Company or any of its subsidiaries and Affiliates, as well as, at the
discretion of the Board, achieving certain milestones which may be defined by
the Board from time to time or receiving a satisfactory performance review by
the Company or its subsidiary or Affiliate during the vesting period; or



 
(b)
remaining as a Director of the Company or any of its subsidiaries or Affiliates
during the vesting period.





Optionee Ceasing to be a Service Provider


3.6
The Option will expire immediately at such time as and no Option may be
exercised after the Service Provider has left his or her employment/office or
has been advised that his or her services are no longer required or that his or
her service contract has expired, except as follows:



 
(a)
in the case of the death of an Optionee, any vested Option held by him or her at
the date of death will become exercisable by the Optionee’s lawful personal
representatives, heirs or executors until the earlier of one year after the date
of death of such Optionee and the date of expiration of the term otherwise
applicable to such Option;



 
(b)
Options granted to an Optionee may be extended for such time period as the Board
may determine but only to the extent that such Options were vested in the
Optionee at the date the Optionee ceased to be so employed or provide services
to the Company; and



 
(c)
in the case of an Optionee being dismissed from employment or service for cause,
such Optionee’s Options, whether or not vested at the date of dismissal, will
immediately terminate without right to exercise same.





Non-Assignable


3.7
Subject to paragraph 3.6(a), all Options will be exercisable only by the
Optionee to whom they are granted and will not be assignable or transferable.





Adjustment of the Number of Optioned Shares


3.8
The number of Shares subject to an Option will be subject to adjustment in the
event and in the manner following:



 
(a)
in the event of a subdivision of Shares as constituted on the date of this Plan,
at any time while an Option is in effect, into a greater number of Shares, the
Company will thereafter deliver at the time of purchase of Optioned Shares, in
addition to the number of Optioned Shares in respect of which the right to
purchase is then being exercised, such additional number of Shares as result
from the subdivision without an Optionee making any additional payment or giving
any other consideration therefore;



 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)
in the event of a consolidation of the Shares as constituted on the date of this
Plan, at any time while an Option is in effect, into a lesser number of Shares,
the Company will thereafter deliver and an Optionee will accept, at the time of
purchase of Optioned Shares, in lieu of the number of Optioned Shares in respect
of which the right to purchase is then being exercised, the lesser number of
Shares as result from the consolidation;



 
(c)
in the event of any change of the Shares as constituted on the date of this
Plan, at any time while an Option is in effect, the Company will thereafter
deliver at the time of purchase of Optioned Shares the number of shares of the
appropriate class resulting from the said change as an Optionee would have been
entitled to receive in respect of the number of Shares so purchased had the
right to purchase been exercised before such change;



 
(d)
in the event of a capital reorganization, reclassification or change of
outstanding equity shares (other than a change in the par value thereof) of the
Company, a consolidation, merger or amalgamation of the Company with or into any
other company or a sale of the property of the Company as or substantially as an
entirety at any time while an Option is in effect, an Optionee will thereafter
have the right to purchase and receive, in lieu of the Optioned Shares
immediately theretofore purchasable and receivable upon the exercise of the
Option, the kind and amount of shares and other securities and property
receivable upon such capital reorganization, reclassification, change,
consolidation, merger, amalgamation or sale which the holder of a number of
Shares equal to the number of Optioned Shares immediately theretofore
purchasable and receivable upon the exercise of the Option would have received
as a result thereof.  The subdivision or consolidation of Shares at any time
outstanding (whether with or without par value) will not be deemed to be a
capital reorganization or a reclassification of the capital of the Company for
the purposes of this sub-paragraph 3.8(d);



 
(e)
an adjustment will take effect at the time of the event giving rise to the
adjustment and the adjustments provided for in this paragraph are cumulative;



 
(f)
the Company will not be required to issue fractional shares in satisfaction of
its obligations under this Plan.  Any fractional interest in a Share that would,
except for the provisions of this sub-paragraph 3.8(f), be deliverable upon the
exercise of an Option will be cancelled and will not be deliverable by the
Company; and



 
(g)
if any questions arise at any time with respect to the Exercise Price or number
of Optioned Shares deliverable upon exercise of an Option in any of the events
set out in this paragraph 3.8, such questions will be conclusively determined by
the Company’s auditors, or, if they decline to so act, any other firm of
Chartered Accountants in Vancouver, British Columbia (or in the city of the
Company’s principal executive office) that the Company may designate and who
will have access to all appropriate records and such determination will be
binding upon the Company and all Optionees.



 
 
 
 

--------------------------------------------------------------------------------

 

 
ARTICLE 4
COMMITMENT AND EXERCISE PROCEDURES


Option Commitment


4.1
Upon grant of an Options pursuant to this Plan, an authorized Director or
Officer of the Company will deliver to the Optionee an Option Commitment
detailing the terms of such Options and upon such delivery the Optionee will be
subject to this Plan and have the right to purchase the Optioned Shares at the
Exercise Price set out in such Option Commitment, subject to the terms and
conditions of this Plan.





Manner of Exercise


4.2
An Optionee who wishes to exercise his or her Option may do so by delivering to
the Company:



 
(a)
a written notice specifying the number of Optioned Shares being acquired
pursuant to the Option; and



 
(b)
cash or a certified cheque payable to the Company for the aggregate Exercise
Price for the Optioned Shares being acquired.





Delivery of Certificate and Hold Periods


4.3
As soon as practicable after receipt of the notice of exercise described in
paragraph 4.2 and payment in full for the Optioned Shares being acquired, the
Company will direct its transfer agent to issue a certificate to the Optionee
for the appropriate number of Optioned Shares.  Such certificate will bear a
legend stipulating any resale restrictions required under applicable securities
laws.





Withholding


4.4
As a condition of and prior to participation in the Plan, each Optionee
authorizes the Company to withhold from any amount otherwise payable to him or
her any amounts required by any taxing authority to be withheld for taxes of any
kind as a consequence of his or her participation in the Plan.  The Company will
also have the right in its discretion to satisfy any such liability for
withholding or other required deduction amounts by retaining or acquiring any
Optioned Shares, or retaining any amount payable, which would otherwise be
issued or delivered, provided or paid to an Optionee under the Plan.  The
Company may require an Optionee, as a condition to exercise of an Option to pay
or reimburse the Company for any such withholding or other required deduction
amounts related to the exercise of Options.





ARTICLE 5
GENERAL


Employment and Services


5.1
Nothing contained in this Plan will confer upon or imply in favour of any
Optionee any right with respect to office, employment or provision of services
with the Company, or interfere in any way with the right of the Company to
lawfully terminate the Optionee’s office, employment or service at any time
pursuant to the arrangements pertaining to same.  Participation in this Plan by
an Optionee will be voluntary.





 
 

--------------------------------------------------------------------------------

 
No Representation or Warranty


5.2
The Company makes no representation or warranty as to the future market value of
Optioned Shares issued in accordance with the provisions of this Plan or to the
effect of the Income Tax Act (Canada) or any other taxing statute governing the
Options or the Optioned Shares issuable thereunder or the tax consequences to a
Service Provider.  Compliance with applicable securities laws as to the
disclosure and resale obligations of each Optionee is the responsibility of such
Optionee and not the Company.





No Rights as Shareholder


5.3
No Optionee will have any of the rights as a shareholder of the Company in
respec6t of the Optioned Shares subject to an Option until such Optioned Shares
have been paid for in full and issued.





No Prohibition on Other Arrangements


5.4
Nothing contained in this Plan will prevent the Company or any of its Affiliates
from adopting or continuing in effect other compensation arrangements and such
arrangements may be either generally applicable or applicable only in specific
cases.





Interpretation


5.5
The validity, construction and effect of this Plan, the grants of Options, the
issue of Optioned Shares, any rules and regulations relating to this Plan and
any Option Commitment, and all determinations made and actions taken pursuant to
this Plan, will be governed and construed in accordance with the laws of the
Province of British Columbia.



5.6
If any provision of this Plan or any Option Commitment is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
person or Option, or would disqualify this Plan or any Option under any law
deemed applicable by the Board, such provision will be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Board, materially altering
the intent of this Plan or the Option, such provision will be stricken as to
such jurisdiction, person, or Option and the remainder of this Plan and any such
Option Commitment will remain in full force and effect.



5.7
Headings are given to the sections and paragraphs of this Plan solely as a
convenience to facilitate reference.  Such headings will not be deemed in any
way material or relevant to the construction or interpretation of this Plan or
any provision thereof.





 
 

--------------------------------------------------------------------------------

 
Amendment of this Plan


5.8
The Board reserves the right, in its absolute discretion, to at any time amend,
modify or terminate this Plan with respect to all Optioned Shares in respect of
Options which have not yet been granted hereunder.  Any amendment to any
provision of this Plan will be subject to any necessary Regulatory Approvals.





Effective Date


5.9
This Plan will become effective upon being adopted by the Board.





 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
SCHEDULE “A”


INTELIMAX MEDIA INC.
SHARE OPTION PLAN DATED OCTOBER 21, 2011


OPTION COMMITMENT
[No Vesting Provision]


Notice is hereby given that, effective this __________day of________________,
20___ (the “Effective Date”), INTELIMAX MEDIA INC. (the “Company”) has granted
to___________________ (the “Service Provider”) an Option to acquire_____________
Shares (the “Optioned Shares”) until 4:30 p.m. (Vancouver Time) on
the ____________ day of , 20___ (the “Expiry Date”) at an exercise price (the
“Exercise Price”) of $_____ per Optioned Share.


The grant of the Option evidenced hereby is made subject to the terms and
conditions of the Company’s Share Option Plan dated October 21, 2011, (the
“Plan”) the terms and conditions of which are hereby incorporated.


To exercise your Option, you must deliver to the Company a written notice
specifying the number of Optioned Shares you wish to acquire, together with cash
or a certified cheque payable to the Company for the aggregate Exercise
Price.  A certificate for the Optioned Shares so acquired will be issued by the
Company’s transfer agent as soon as practicable thereafter and will bear a
minimum four month non-transferability legend from the date of this Option
Commitment.


The Company and the Service Provider represent that the Service Provider under
the terms and conditions of the Plan is a bona fide [EMPLOYEE/ CONSULTANT/
MANAGEMENT COMPANY EMPLOYEE] ______________of the Company, entitled to receive
Options under CNSX Policies.


INTELIMAX MEDIA INC.
________________________
Authorized Signatory


By signature hereunder,      [Service Provider]    hereby acknowledges receipt
of this Option Commitment and hereby consents to the Company’s collection, use
and disclosure of his/her personal information for the purposes of the Company’s
grant of the Option evidenced by this Option Commitment.    [Service Provider] 
further acknowledges that, from time to time, the Company may be required to
disclose such personal information to securities regulatory authorities and
stock exchanges and, by providing such personal information to the Company,    
[Service Provider]     hereby expressly consents to such disclosure.



______________________________
[Service Provider]
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE “B”


INTELIMAX MEDIA INC.
SHARE OPTION PLAN DATED OCTOBER 21, 2011


OPTION COMMITMENT
 [Vesting Provisions]


Notice is hereby given that, effective this _______________ day of
_______________, 20 __________________________ (the “Effective Date”), INTELIMAX
MEDIA INC. (the “Company”) has granted to ______________________ (the “Service
Provider”) an Option to acquire _______________ Shares (the “Optioned Shares”)
until 4:30 p.m. (Vancouver Time) on the ____ day of ___________, 20___ (the
“Expiry Date”) at an exercise price (the “Exercise Price”) of $_____ per
Optioned Share.


The grant of the Option evidenced hereby is made subject to the terms and
conditions of the Company’s Share Option Plan dated October 21, 2011, (the
“Plan”) the terms and conditions of which are hereby incorporated.


Optioned Shares will vest as follows:
 
 

                   

 




To exercise your Option, you must deliver to the Company a written notice
specifying the number of Optioned Shares you wish to acquire, together with cash
or a certified cheque payable to the Company for the aggregate Exercise
Price.  A certificate for the Optioned Shares so acquired will be issued by the
Company’s transfer agent as soon as practicable thereafter and will bear a
minimum four month non-transferability legend from the date of this Option
Commitment.


The Company and the Service Provider represent that the Service Provider under
the terms and conditions of the Plan is a bona fide [EMPLOYEE/ CONSULTANT/
MANAGEMENT COMPANY EMPLOYEE] _______________________of the Company, entitled to
receive Options under CNSX Policies.


INTELIMAX MEDIA INC.

______________________________
Authorized Signatory


By signature hereunder,     [Service Provider]      hereby acknowledges receipt
of this Option Commitment and hereby consents to the Company’s collection, use
and disclosure of his/her personal information for the purposes of the Company’s
grant of the Option evidenced by this Option Commitment.    [Service
Provider]   further acknowledges that, from time to time, the Company may be
required to disclose such personal information to securities regulatory
authorities and stock exchanges and, by providing such personal information to
the Company,   [Service Provider]     hereby expressly consents to such
disclosure.



__________________________
[Service Provider]
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 